DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-15 in the reply filed on January 13, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner and applicant cites to MPEP 803 which states that if the search and examination of an entire application can be made without serious burden the examiner must examine it on the merits even though it includes claims to independent or distinct inventions.  Applicant contends that there is no undue burden in the case.  This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one invention would not likely be applicable to another invention.  In this particular instance, the invention of Group I directed towards a method for reducing microbial populations on fresh produce would be searched in at least A01N59/00 whereas the invention of Group II directed towards a system for decontaminating a space containing fresh produce would be searched in at least A23B7/00.  Art that applies to the system claims do not necessarily apply to the method claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-15 is provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “A method for reducing microbial populations on fresh produce comprising the steps of “ in lines 1-2.  It appears the claim should recite “A method for reducing microbial populations on fresh produce, the method comprising the steps of” in order to directly refer to the phrase that the transitional phrase “comprising” modifies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “fresh produce” in line 3.  It is unclear if this refers to “fresh produce” recited in Claim 1, line 1 or to entirely different fresh produce.  For purposes of examination Examiner interprets the claim to refer to the same fresh produce.
Claim 1 recites the limitation “very dry mist” in line 11 as well as in line 13 as well as in line 15.  The term “very dry” is a relative term which renders the claim indefinite. The term “very dry” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since applicant discloses a very dry mist to be a mist which has particles having a variety of particle size diameters (Specification, Paragraph [0102]) wherein one of the exemplary particle size diameters is 0.1-0.9 microns (Specification, Paragraph [0102]) and since Claim 1 recites the very dry mist to be a mist in which particles have particle size diameter within the range of 0.1-0.9 microns, Examiner interprets a mish in which particles have a particle size diameter within the range of 0.1-0.9 microns to read on the claimed very dry mist.
Claim 1 recites the limitation “an ionized/aerosolized mist of hydrogen peroxide” in line 12.  It is unclear if this refers to ionized hydrogen peroxide” recited in Claim 1, line 11 or to entirely different ionized mist of hydrogen peroxide.
Claim 5 recites the limitation “wherein the set fluid properties of the decontamination fluid comprise air pressure and fluid flow rate” in liens 1-2.  It is unknown what properties are being claimed since the decontamination fluid does not 
Claim 9 recites the limitation “wherein at least 80% of the very dry mist comprises particles of diameter size in the range of under 5 microns” in lines 1-2.  However, Claim 1, lines 13-14 already recites “wherein the very dry mist is a mist in which particles have particle size diameter within the ranges of 0.1-0.9 microns.”  Claim 9 recites very dry mist comprising particles of diameter size that falls outside of the scope of the very dry mist diameter size of Claim 1.  In other words, Claim 9 encompasses the very dry mist particle size diameter to be between 0-0.1 microns as well as between 0.9-5 microns, which fall outside of the scope of the very dry mist particle diameter size recited in Claim 1.  It is unclear what very dry mist particle diameter sizes are required in Claim 9.
Claim 10 recites the limitation “a predetermined standard air pressure” in line 3.  It is unclear if “a predetermined standard air pressure” refers to Standard Temperature and Pressure (STP), i.e. 0°C at 1 atm or to a difference pressure.
Claim 11 recites the limitation “entering input parameters of a space containing fresh produce into a processing unit” in line 2.  It is unclear if this refers to a different step than “entering input parameters of a space containing fresh produce” into a processing unit” recited in Claim 1, line 3.  It is also unclear if two spaces are required or if two processing units are required.
Claim 11 recites the limitation “the small enclosure” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, The term “small” is a relative term which renders the claim indefinite. The term “small” is not defined by the 
Claim 12 recites the limitation “polydisperse particles” in lines 1-2.  It is unclear what is meant by the term “polydisperse” in the context of the claims.
Clarification is required.
Claims 2-4, 6-8, and 13-15 are rejected as being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 recites the limitation “wherein at least 80% of the very dry mist comprises particles of diameter size in the range of under 5 microns” in lines 1-2.  However, Claim 1, lines 13-14 already recites “wherein the very dry mist is a mist in which particles have particle size diameter within the ranges of 0.1-0.9 microns.”  Claim 9 recites very dry .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger et al. US 2016/0151525 in view of Mielnik et al. US 2006/0008379, Corrigan et al. US 2017/0000167, and Adiga et al. US 2004/0009094.
Regarding Claim 1, Kleinberger et al. discloses a method for reducing microbial populations on fresh produce (‘525, Paragraphs [0012] and [0030]).  The method comprises the steps of activating a decontamination cycle of the ionization/aerosolization and activation device (‘525, Paragraph [0007]) wherein the decontamination cycle comprises the steps of providing a reservoir (misting tank 30) of the decontamination fluid (‘525, Paragraph [0022]), generating a mist comprising ionized hydrogen of the decontamination fluid (‘525, Paragraphs [0027]-[0028]) and applying the generated mist to surfaces on the fresh produce within the space containing the fresh produce (‘525, Paragraph [0030]).
Kleinberger et al. is silent regarding the method comprising the steps of entering input parameters of the space containing the fresh produce into a processing unit wherein the processing unit is programmed to determined fluid properties of a decontamination fluid in the ionization/aerosolization and activation device based on the input parameters of the space containing the fresh produce, setting the determined fluid properties of the decontamination fluid, generating a very dry mist comprising hydrogen 
Mielnik et al. discloses a method for reducing microbial populations of a space (room) (‘379, Paragraph [0023]).  The method comprises the steps of entering input parameters (room size, room temperature) of a space (room) into a processing unit (control system 70) (‘379, Paragraph [0048]).  The processing unit (control system 70) is programmed to determined fluid properties (rate of introduction of hydrogen peroxide to the vaporizer and air flow rates) of a decontamination fluid in an ionization/aerosolization and activation device based on the input parameters of the space (room) (‘379, Paragraph [0040]).   A decontamination cycle of the ionization/aerosolization and activation device is activated (‘379, Paragraph [0051]).  A reservoir (reservoir 30) of the decontamination fluid is provided (‘379, Paragraph [0034]).  The fluid properties of air pressure (rate of introduction of hydrogen peroxide to the vaporizer) and fluid flow rate (air flow rates) of the decontamination fluid are set (‘379, Paragraph [0040]).  A mist is generated wherein the mist comprises an ionized hydrogen peroxide of the decontamination fluid (‘379, Paragraph [0034]) wherein the generated mist is applied to surfaces within the space (room) (‘379, Paragraph [0033]).
Both Kleinberger et al. and Mielnik et al. are directed towards the same field of endeavor of methods for reducing microbial populations of a space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kleinberger et al. and enter input parameters of the space into a processing unit wherein the processing unit is programmed to determined fluid properties of a In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).  Mielnik et al. teaches that it was known in the sterilization art to use a processing unit to automatically determine fluid properties of a decontamination fluid in an ionization/aerosolization and activation device based upon input parameters of the room and set the determined fluid properties using the processing unit.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kleinberger et al. and utilize a mist that comprises ionized hydrogen peroxide as taught by Mielnik et al. since hydrogen peroxide is a known substance used to decontaminate a room (’79, Paragraph [0011]) and since hydrogen peroxide is an effective microbial and chemical decontaminant because it has broad spectrum activity against a wide variety of pathogenic microorganisms and chemical pathogens agents and is suitable for decontamination of enclosures with little or no heating and has a good material compatibility that renders it safe for use with a variety of equipment and materials and degrades to water and oxygen over time (‘379, Paragraph [0031]).  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Mielnik et al. teaches 
Further regarding Claim 1, Kleinberger et al. modified with Mielnik et al. is silent regarding passing the ionized/aerosolized mist of hydrogen peroxide through a cold plasma arc and the mist being a very dry mist in which particles having particle size diameter within the range of 0.1-0.9 microns.
Corrigan et al. discloses treating processed food with cold plasma (‘167, Paragraph [0008]) to sanitize the food (‘167, Paragraph [0002]) wherein the cold plasma is generated using any suitable gas such as hydrogen peroxide (‘167, Paragraph [0040]).
Both Kleinberger et al. and Corrigan et al. are directed towards the same field of endeavor of methods of reducing microbial populations on foods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kleinberger et al. and treat the food with cold plasma wherein the cold plasma is generated by passing the ionized/aerosolized mist of hydrogen peroxide through a cold plasma arc since Corrigan et al. teaches that it was known and conventional in the food sanitizing art to treat food with cold plasma derived from hydrogen peroxide in order to sanitize food.
Further regarding Claim 1, Kleinberger et al. teaches adjusting nozzles to provide hydrogenated water droplets having any desired sizes (‘525, Paragraph [0022]) wherein the nozzles can produce a very fine or subtle mist of hydrogenated water droplets between about 2-20 microns in size (‘525, Paragraph [0025]).  However, Kleinberger et al. modified with Mielnik et al. and Corrigan et al. is silent regarding the mist being a 
Adiga et al. discloses a method for reducing microbial populations on food (‘094, Paragraph [0041]).  The method comprises using a decontamination fluid to generate a very dry mist wherein the very dry mist is a mist in which particles have a particle size diameter within the range of 50 to 1000 nanometers (‘094, Paragraph [0032]), which converts to 0.05 to 1 micron, which encompasses the claimed particle size diameter range of 0.1-0.9 microns.  It is noted that applicant describes a “very dry” mist to encompass a mist in which particles have a particle size diameter of 0.1-0.9 microns (Specification, Paragraph [0102]).
 Both Kleinberger et al. and Adiga et al. are directed towards the same field of endeavor of methods of reducing microbial populations on foods.  Kleinberger et al. teaches adjusting nozzles to provide droplets having any desired size (‘525, Paragraph [0022]) wherein the droplets can micrometers in size (‘525, Paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the droplet sizes of Kleinberger et al. and use droplets wherein the very dry mist droplets is a mist in which particles have a particle size diameter within the range of 50 to 1000 nanometers as taught by Adiga et al. (‘094, Paragraph [0032]), which converts to 0.05 to 1 micron, which encompasses the claimed particle size diameter range of 0.1-0.9 microns, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Adiga et al. teaches that mist having a 
Regarding Claim 2, Kleinberger et al. discloses operating an ionization/aerosolization device and activation device manually, i.e. the operator selectively controls one or more user inputs, displays, or interfaces (‘525, Paragraph [0223]).
Regarding Claim 5, Mielnik et al. discloses the set fluid properties of the decontamination fluid comprising air pressure (rate of introduction to vaporizer) and fluid flow rate (‘379, Paragraph [0040]).
Regarding Claim 9, Adiga et al. discloses using a decontamination fluid to generate a very dry mist wherein the very dry mist is a mist in which particles have a particle size diameter within the range of 50 to 1000 nanometers (‘094, Paragraph [0032]), which converts to 0.05 to 1 micron, which falls within the claimed diameter size of particles of under 5 microns.  Adiga et al. also teaches using very small diameter droplets of under 1 micron (‘094, Paragraph [0033]), which indicates that 100% of very dry mist particles has a diameter size range under 5 microns, which falls within the prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Adiga et al. teaches that mist having a droplet diameter size in the range of 50 to 1000 nanometers is desirable to promote the behavior of aqueous mist as a pseudo-gas phase biocide agent that provide improved quality of treatment by infiltrating all areas in a volume much like a gas to penetrate corners and crevices during both surface and volume fumigation (‘094, Paragraph [0032]).  Furthermore a very small diameter droplet of less than 1 micron in diameter greatly increases the total reactive surface area of the mist to increase the reactivity and effectiveness of the mist as a biocide agent for bacterial disinfection and makes it easier for chemical reactions involving the biocide agent to occur with outside contaminants (‘094, Paragraph [0033]).
Regarding Claim 10, Mielnik et al. discloses the set fluid properties of the decontamination fluid comprising air pressure (rate of introduction to vaporizer) and fluid flow rate (‘379, Paragraph [0040]).  Milenik et al. teaches adjusting the fluid properties of the decontamination fluid of air pressure and fluid flow rate.  It is noted that Claim 10 
Regarding Claim 11, Milenik et al. discloses entering input parameters of a space into a processing unit (control system 70) wherein the processing unit (control system 70) is further programmed to determine the fluid properties (rate of introduction of hydrogen peroxide to the vaporizer and air flow rates) of the decontamination fluid in the ionization/aerosolization and activation device based on the input parameters of an enclosure (room) (‘379, Paragraph [0040]).
Regarding Claim 12, Adiga et al. discloses the very dry mist comprising particles in the nanosized range of 20-1000 nanometers to promote the behavior of the aqueous mist as a pseudo gas phase biocide agent to improve quality of treatment by infiltrating all areas in a volume and penetrate corners and crevices during both surface and volume fumigation (‘094, Paragraph [0032]).  Although Adiga et al. does not explicitly state that the particles of the very dry mist have a mean diameter of 40.3 nm, a mode of 33.4 nm and a standard deviation of 30.9 nm, Adiga et al. recognizes that very dry mist particles in the nanosized range of 20-1000 nanometers promotes the behavior of the aqueous mist as a pseudo gas phase biocide agent to improve quality of treatment by infiltrating all areas in a volume and penetrate corners and crevices during both surface and volume fumigation (‘094, Paragraph [0032]).  Where the claimed ranges prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or size is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 13, Kleinberger et al. discloses input parameters being manually input (one or more user inputs) (‘525, Paragraph [0023]).  Milenik et al. teaches entering input parameters of a space into a processing unit (control system 70) (‘379, Paragraph [0040]).
Regarding Claim 14, Mielnik et al. discloses the input parameters of the space (room 12) being measured by a plurality of sensors (sensors 60, 61, 62) that are in networked communication with the processing unit (control system 70) (control system 70) (‘379, Paragraphs [0038] and [0040]).
Claims 3, 6-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger et al. US 2016/0151525 in view of Mielnik et al. US 2006/0008379, Corrigan et al. US 2017/0000167, and Adiga et al. US 2004/0009094 as applied to claim 1 above in further view of Markesbery et al. US 2020/0306399.
Regarding Claim 3, Kleinberger et al. modified with Mielnik et al., Corrigan et al., and Adiga et al. is silent regarding the ionization/aerosolization and activation device being operated manually be a handheld device.
Marksbery et al. discloses a method for reducing microbial populations on a food surface (‘399, Paragraphs [0153], [0218], and [0222]).  The method comprises entering input parameters of a space into a processing unit wherein the processing unit is programmed to determine fluid properties of a decontamination fluid based on the input parameters of the space (space 620) (‘399, Paragraph [0282]) wherein a routine can be programmed within an automation application to recognize, monitor, and control devices within the space wherein the routine remotely controls outlets connected to sprayers  to dispense a liquid composition into the space (‘399, Paragraph [0273]).  Markesbery et al. further discloses the processing unit being controlled by a handheld device (‘399, Paragraph [0270]).
Both Kleinberger et al. and Markesbery et al. are directed towards the same field of endeavor of methods of reducing microbial populations on a food surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kleinberger et al. and make the ionization/aerosolization and activation device to be handheld since Markesbery et al. teaches that using a handheld is a known way to communicate with programmable information to other devices (‘399, Paragraph [0229]).
Regarding Claim 6, Markesbery et al. discloses the setting of the determined fluid properties to the decontamination fluid being performed by controlling an air valve (‘399, Paragraph [0249]).
Regarding Claim 7, Markesbery et al. discloses the air valve being controlled by programming the processing unit to control a nozzle having a voltage applied to the electrostatic sprayer (‘399, Paragraphs [0210] and [0235]).  The disclosure of using an air valve wherein a nozzle having a voltage applied thereto reads on the claimed potentiometer.
Regarding Claim 15, Kleinberger et al. modified with Mielnik et al., Corrigan et al., and Adiga et al. is silent regarding the processing unit and the ionization/aerosolization and activation device being in wireless communication.
Markesbery et al. discloses a method for reducing microbial populations on a food surface (‘399, Paragraphs [0153], [0218], and [0222]).  The method comprises entering input parameters of a space into a processing unit wherein the processing unit is programmed to determine fluid properties of a decontamination fluid based on the input parameters of the space (space 620) (‘399, Paragraph [0282]) wherein a routine can be programmed within an automation application to recognize, monitor, and control devices within the space wherein the routine remotely controls outlets connected to sprayers  to dispense a liquid composition into the space (‘399, Paragraph [0273]).  Markesbery et al. further discloses the processing unit and the activation device being in wireless communication (‘399, Paragraphs [0229] and [0231]).
Both Kleinberger et al. and Markesbery et al. are directed towards the same field of endeavor of methods of reducing microbial populations on a food surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kleinberger et al. and make the processing unit and the activation device be in wireless communication with one another since Markesbery et al. teaches that .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger et al. US 2016/0151525 in view of Mielnik et al. US 2006/0008379, Corrigan et al. US 2017/0000167, and Adiga et al. US 2004/0009094 as applied to claim 1 above in further view of Velasquez US 2008/0241269 (cited on Information Disclosure Statement filed July 13, 2020), Erdmann et al. US 2018/0001334, and Fenton et al. US 2007/0210186.
Regarding Claim 8, Kleinberger et al. teaches using a tube at an exit of the decontamination fluid out of the ionization/aerosolization and activation device (‘525, Paragraph [0022]).  Kleinberger et al. modified with Mielnik et al., Corrigan et al., and Adigan et al. is silent regarding the determined fluid properties of the decontamination fluid being adjusted by a size and a shape of a tube located at an exit of the decontamination fluid out of the ionization/aerosolization and activation device.
Velasquez discloses a method for reducing microbial populations on food using hydrogen peroxide (‘269, Paragraphs [0010] and [0039]) wherein fluid properties of a decontamination fluid are adjusted by a size and a shape (wide variety of spray nozzles) of a tube (nozzle) located at an exit of the decontamination fluid out of the ionization/aerosolization and activation device (‘269, Paragraph [0056]).  Erdmann et al. discloses a control device comprising a computer that uses spray nozzle geometry parameters to obtain a desired chamber volume (‘334, Paragraph [0077]).  Fenton et al. discloses a method of reducing microbial populations in a space using a mist (‘186, Paragraph [0241]) wherein a control means is used to control droplet size, droplet .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of copending Application No. 16/391812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-15 of copending ‘812 application also reads on Claims 1-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sias et al. US 6,706,243 discloses an apparatus for cleaning hands to reduce particulate content and surface chemical and biological contaminants to acceptable levels in food service environments.
Sias et al. US 2003/0035754 discloses an apparatus generating a cleaning fluid mist that dispenses droplets having uniform size between about 1 to about 20 micrometers in diameter (‘754, Paragraph [0032]).
McVey et al. US 2002/0114727 discloses sterilizing food processing equipment (‘727, Paragraph [0050]).
Thomas et al. US 2021/0120816 discloses a composition misted for the treatment of foodstuffs to reduce or eliminate unwanted pathogens or organisms (‘816, Paragraph [0046]) wherein the mist comprises droplets ranging between 0.5-5 microns in size (‘816, Claim 40).
Deumier et al. US 2017/0188608 discloses a particle size of misted droplets being 1-60 microns (‘608, Paragraph [0074]).
Ditzler US 2019/0000117 discloses a foodstuff conveyed to a sifter sieve wherein sieving can select for particles sizes smaller than a specific maximum size (‘117, Paragraph [0046]).
Ota et al. US 2018/0064122 discloses a method of generating micromist with a particle size of 0.01-10 microns (‘122, Paragraph [0110]) wherein the particle size of the heat mediating substance is selected depending on the type or size of food (‘122, Paragraph [0112]) for sterilizing food (‘122, Paragraph [00330]).
Baysal et al. US 2018/0010841 discloses a piezo element altered to influence aerosol droplet size and influence misting rate wherein the dropping time of aerosol droplets are varied and the distribution of the aerosol mist is influenced (‘841, Paragraph [0083]).
Ohta et al. US 2017/0055538 discloses a mister misting crops with water wherein a mist whose droplets have a diameter of 1 micron or more is generated (‘538, Paragraphs [0047]-[0048]) wherein a controller controls the mister (‘538, Paragraphs [0049] and [0057]).
Thippareddi et al. US 2017/0013849 discloses a method of treating food articles with treatment agents (‘849, Paragraph [0007]) comprising spray nozzles that produce spray mists wherein the amount of air pressure affects droplet size of the spray mist and the mass of spray mist in a given volume of a mist cloud (‘849, Paragraph [0077]) wherein the treatment chamber is sized for a sufficient number of nozzles to provide treatment agent mist sufficient to provide uniform coverage to the articles (‘849, Paragraph [0079]).
Camany US 2012/0118759 discloses a vapor mist charge consisting of water and sanitizers such as hydrogen peroxide compounds (‘759, Paragraph [0023]) for sterilizing food products (‘759, Paragraph [0029]).
Sardo US 2014/0187570 discloses thermonebulization being a method of applying an extremely fine mist in which droplets have a size of one micron wherein production of droplets of size of from 0.5 to 10 microns is characteristic of a thermospraying fog (‘570, Paragraph [0041]) for the fungicidible treatment of crops (‘570, Paragraph [0035]).
DiBello et al. US 2011/0163172 discloses a misting system comprising a biocidal solution used on fresh food to reduce the risk of infectious pathogens that enhance the product shelf life wherein biocidal solutions include any product enhancing liquid, solid, or gas (‘172, Paragraph [0017]) wherein the misting cycle involves a pressurized phase where the water is pressurized up to about 75-125 psi and the flow rate of water varies due to the size of the system and number of nozzles and nozzle type (‘172, Paragraph [0018]) wherein a pressure sensor on the misting line detects increase in pressure (‘172, Paragraph [0019]) where the volume of biocidal solution injected depends on the needs of the system, the size of the misting system, and the number of nozzles used (‘172, Paragraph [0025]) and controlling a valve to regulate flow of the biocidal solution (‘172, Paragraph [0022]).
Ter Haar et al. US 2014/0030382 discloses the size of droplets of solution containing bacteriophage applied to food being controlled wherein smaller droplet sizes help disperse bacteriophage across the surface of the food (‘382, Paragraph [0049]).
Nakamura US 2013/0259989 discloses a fresh food packing bag having a space for enclosing a fresh food and gas mist wherein a gas mist generating means supplies mist having a size of 10 microns or smaller (‘989, Paragraphs [0033]-[0034]).
Larose US 2013/0156907 discloses a process for sanitizing produce such as fruits and vegetables using hydrogen peroxide (‘907, Paragraph [0006]).
Sauer et al. US 2010/0035950 discloses subjecting fruit or vegetable to an aqueous solution containing a microbiocidally effective amount of a sterilized aqueous antimicrobial composition using one or more sprays or mists where depending upon the size of the facility in which the fruit or vegetable is being treated the spray or mist can be applied by use of handheld sprays or misting devices and applied by nozzles or misting devices (‘950, Paragraph [0045]).
Wisniewski US 6,079,215 discloses a mist introduced into a chamber that is controlled by a computer wherein the size of the drops in the mist, speed of agitators, and angles or paddles and rate of mixing are parameters controlled by a computer based on a feedback loop which monitors variables (‘215, Column 5, lines 16-31) using hydrogen peroxide vapor to sterilize the system (‘215, Column 7, lines 36-39).
Fast et al. US 2018/0192643 discloses hydrogen peroxide biocides (‘643, Paragraph [0054]) wherein the biocide composition is dispensed using a spray that is controlled using a controller that controls the spray nozzle, pump, and actuatable valves to control water dosing application (‘643, Paragraph [0069]).
Somerville US 2009/0293189 discloses a potentiometer that is a type of flow meter (‘189, Paragraph [0074]).
Lam et al. US 2021/0220500 discloses cold plasma being effective in disinfecting herbs wherein hydrogen peroxide is introduced to the gaseous mixture prior to plasma generation (“500, Paragraph [0014]).
Shashurin et al. US 2018/0117196 discloses cold plasmas being used in food processing where cold plasma is used in applications of sterilization and disinfection to kill bacteria while harmless thermally (‘196, Paragraph [0005] using a hydrogen peroxide sterilizing agent (‘196, Paragraph [0066]).
Meyers et al. US 2011/0014330 discloses that it is known that cold plasma can destroy or irreversibly inactivate microorganisms (‘330, Paragraph [0007]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICSON M LACHICA/Examiner, Art Unit 1792